Exhibit EMPLOYMENT AGREEMENT THIS AGREEMENT (“Agreement”) is made on, and as of, the 1st day of _May, 2008 (“Effective Date”), by and between PAB Bankshares, Inc. (“Bankshares”)and The Park Avenue Bank (the “Bank”) (the “Bank” and “Bankshares” are referred to in this Agreement, collectively and/or separately, as the context shall require, as the “Company”) and David H. Gould, Jr. (the “Employee”). INTRODUCTION The Board of Directors of each of Bankshares and the Bank (collectively and/or separately, as the context shall require, the “Board”) has determined that it is in the best interests of the Company to retain the Employee’s services and to reinforce and encourage the continued attention and dedication of the Employee to his assigned duties, without distraction in potentially disturbing circumstances arising from the possibility of a change in control of the Company or the assertion of claims and actions against employees. AGREEMENT NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, the Company and the Employee hereby agree as follows: 1.Employment.Upon the terms and subject to the conditions contained in this Agreement, the Employee agrees to provide full-time services for the Company during the term of this Agreement.The Employee agrees to devote his best efforts to the business of the Company, and shall perform his duties in a diligent, trustworthy, and business-like manner, all for the purpose of advancing the business of the Company. 2.Duties.The Employee shall hold the title of Executive Vice President, of each of Bankshares and the Bank, and shall report directly to the President and Chief Executive Officer of Bankshares.The Employee shall render such administrative and management services for the Company as are contemplated by the by-laws of the Company, including those services currently rendered by him in such executive capacity.The Employee shall also promote, by entertainment or otherwise, as and to the extent permitted by law, the business of the Company. 3.Employment Term.Subject to the terms and conditions hereof, the Company agrees to employ, and the Employee hereby accepts employment under this Agreement, for two (2) years, commencing on the Effective Date, subject to the terms of this Agreement.Additionally, subject to the terms of this Agreement, and in the sole discretion of the Board, this Agreement may be renewed annually, on or before the anniversary of the Effective Date, for another one (1) year period, with Board approval.In the absence of a renewal, this Agreement will expire at the end of any current two (2) year term. 4.Compensation and Benefits. (a)Base Salary.As of the Effective Date of this Agreement, the Company agrees to pay the Employee, during the term of this Agreement, an annual salary (“Base Salary”), initially at the rate of $187,300per annum, payable in accordance with Company’s normal payroll practices, with such payroll deductions and withholdings as are required by law.The Employee’s Base Salary shall be reviewed no less frequently than annually and may be increased (but not reduced) at the discretion of the Board (or a committee thereof) and, as so increased, shall, then, constitute the Employee’s Base Salary hereunder. (b)Annual Incentive Payment. In addition to other compensation to be paid under this Section 4, each year, during the term of this Agreement, the Employee shall be eligible to receive an annual incentive payment (the “Annual Incentive Payment”), which shall be a percent of Base Salary.The amount actually awarded and paid to the Employee each year will be determined by the Board and will be based on specific performance criteria to be identified under a separate communication.Any payments made under this section shall be paid as soon as is practicable following the close of the Company’s financial statements for the preceding year but no later than March 15 following the calendar year in which the Annual Incentive Payment is earned.For terminations of this Agreement prior to the end of the year, other than terminations pursuant to subsections (b), (c), (d) and (e) of Section 5 below, the Annual Incentive Payment shall be prorated and the Employee shall earn that portion of the Annual Incentive Payment allocable to the portion of the year of his employment. (c)Vacation.The Employee shall be entitled to the number of days of paid vacation, plus all scheduled bank holidays, during each full year of his employment hereunder, in accordance with the general terms of the vacation policy adopted by the Company.In addition, upon any termination of employment, except a termination pursuant to Section 5(b) below, the Employee will be paid any remaining accrued vacation that has not been taken through the date of termination. (d)Reimbursement of Expenses.The Company shall reimburse the Employee in accordance with Company’s expense reimbursement policies for all reasonable, ordinary and necessary business expenses incurred by the Employee in the course of his duties conducted on behalf of the Company.The Company shall also reimburse Employee’s reasonable expenses for attending continuing education courses necessary to maintain any certifications or licenses Employee may hold.Additionally, all such reimbursements must satisfy each of the following requirements: (i) the reimbursement is provided for an expense that is incurred during the term of this Agreement, (ii) the amount of reimbursable expenses incurred in one of the Employee’s taxable years cannot affect the amount of reimbursable expenses available in another taxable year of the Employee, and (iii) the reimbursement payment is made no later than the end of the Employee’s taxable year following the Employee’s taxable year in which the expense is incurred. 2 (e)Employee Benefits.The Employee shall be entitled to participate in any employee benefit plans, now existing or established hereafter, that are generally available to employees of the Company or senior officers of the Company, and to all normal perquisites provided to senior officers of the Company, provided Employee is otherwise qualified to participate in such plans or programs.As part of its normal course of business, the Company may amend and/or terminate employee benefits in its absolute and sole discretion. (f)Benefits Not in Lieu of Compensation.No employee benefit or perquisite provided to the Employee, under this Agreement or otherwise, shall be deemed to be in lieu of Base Salary, bonus, or other compensation that is otherwise payable under this Agreement, provided that the reporting of any benefits shall be consistent with IRS regulations. (g)Vesting of Options on Retirement. Upon the termination of the Employee’s employment under this Agreement, caused by the retirement of the Employee under the retirement policies of the Company, the Employee will immediately vest in any stock options, restricted stock, incentive plans, deferred compensation arrangements, or other plans or programs in which the Employee is participating. 5.Termination of Agreement.This Agreement and the Employee’s employment hereunder, may be terminated at any time, by any party, for the reasons, and as provided, in this Section 5. (a)For purposes of this Agreement, “Good Reason” shall mean any action taken by the Company, without the prior written consent of the Employee, that results in (i) a diminution in the Employee’s Base Salary, (ii) a change in Employee’s title, as Executive Vice President , or in his direct reporting responsibilities to the President and Chief Executive Officer, (iii) a material diminution in the Employee’s authority, duties, or responsibilities with the Company, (iv) an action or inaction by the Company that constitutes a material breach by the Company of this Agreement; or (iv) any requirement of the Company that the Employee relocate the office, from which he provides services to the Company, more than fifty (50) miles from the offices of his present employment. If a condition exists, as a result of actions taken by the Company without the prior written consent of the Employee, that would create a Good Reason for the Employee to terminate this Agreement, and the Employee desires to terminate this Agreement for Good Reason, the Employee must first provide written notice to the Company within ninety (90) days of the initial existence of the condition.Once notice is provided, the Company has thirty (30) days to cure the condition to the Employee’s satisfaction.If the condition is not remedied by the Company within the thirty (30) day cure period, then the Employee may terminate this Agreement for Good Reason, and the Company shall pay to the Employee, as the Employee’s sole remedy hereunder, a severance payment equal to one (1) times the Employee’s “Average Annual Compensation”, as defined in Section 6(b).This severance payment shall be made by the Company within thirty (30) days of the date of termination. (b)Cause.Notwithstanding any provision of this Agreement to the contrary, the Company shall terminate this Agreement, and shall not pay any benefit under this Agreement, if the Company determines that the Employee committed one of the following acts while in the employ of the Company, any of which acts shall constitute “Cause” for such termination: 3 (i) Gross negligence in, or gross neglect with respect to, his duties; (ii) A material breach of this Agreement; (iii) Commission of a felony or of a misdemeanor involving moral turpitude; (iv) Fraud, disloyalty, dishonesty or willful violation of any law, regulation policy, practice, or code of conduct, of the Company, to which the Employee is subject, committed in connection with the Employee's employment and resulting in an adverse effect on the Company; (v) Ineligibility of the Employee to perform his duties because of a ruling, directive or other action by any agency of the United States or any state of the United States having regulatory authority over the Company; or (vi) Willful and knowing violation of any federal banking law, state banking law or any regulation or rule promulgated thereunder, which violation is material to the safety and soundness of the Company. The termination of this Agreement for Cause shall only occur after the Board, in its sole and absolute discretion, has made a determination of “Cause”. (c)Death.This Agreement shall be terminated automatically upon the death of the Employee.In addition, the Employee will immediately vest in any stock options, restricted stock, incentive plans, deferred compensation arrangements, or other plans or programs in which the Employee is participating at the time of termination of his employment. (i)The Employee shall designate a beneficiary by filing a written designation with the Company.The Employee may revoke or modify the designation at any time by filing a new designation.However, designations will only be effective if signed by the Employee and received by the Company during the Employee's lifetime.The Employee's beneficiary designation shall be deemed automatically revoked if the beneficiary predeceases the Employee, or if the Employee names a spouse as beneficiary and the marriage is subsequently dissolved.If the Employee dies without a valid beneficiary designation, all payments shall be made to the Employee's estate. (ii)If a benefit is payable to a minor, to a person declared incompetent, or to a person incapable of handling the disposition of his or her property, the Company may pay such benefit to the guardian, legal representative or person having the care or custody of such minor, incapacitated person or incapable person.The Company may require proof of incompetence, minority or guardianship as it may deem appropriate prior to distribution of the benefit.Such distribution shall completely discharge the Company from all liability with respect to such benefit. 4 (d)Disability.Both Employee and the Company acknowledge and agree that, pursuant to this Agreement, Employee will assume a significant position with the Company, which will require his consistent attention and presence.Therefore, if (i) Employee has a medically-qualified condition, and, as a result of such condition, is unable to perform his duties and responsibilities as Executive Vice President of the
